Case 2:19-bk-51163-MPP   Doc 157 Filed 08/14/19 Entered 08/14/19 17:21:37   Desc
                          Main Document    Page 1 of 4
Case 2:19-bk-51163-MPP   Doc 157 Filed 08/14/19 Entered 08/14/19 17:21:37   Desc
                          Main Document    Page 2 of 4
Case 2:19-bk-51163-MPP   Doc 157 Filed 08/14/19 Entered 08/14/19 17:21:37   Desc
                          Main Document    Page 3 of 4
Case 2:19-bk-51163-MPP   Doc 157 Filed 08/14/19 Entered 08/14/19 17:21:37   Desc
                          Main Document    Page 4 of 4
